847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.S.J. HAZAN, Col., USAR, Ret., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1033.
United States Court of Appeals, Federal Circuit.
April 27, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The judgment of the United States Claims Court, granting the motion of defendant-appellee for summary judgment and dismissing the complaint of Colonel Hazen, is affirmed on the basis of the opinion of the Claims Court, 13 Cl.Ct. 66 (1987).

OPINION

2
The Claims Court held that the acceptance of a settlement and the execution of a general release by appellant barred his subsequent claim for military back pay, the correction of military records, and other relief denied by the Army Board for the Correction of Military Records.  This conclusion is unquestionably in accord with the relevant statute, 10 U.S.C. Sec. 1552(c) (1982), and binding judicial precedent relied upon by the Claims Court.  That court never reached the merits of the claim nor did it need to do so.  Its judgment is without legal fault.